Title: To George Washington from the Stonington Committee of Safety, 8 January 1776
From: Stonington Committee of Safety
To: Washington, George



Sir
Stonington [Conn.] January 8th 1776

The Comtee of Correspondence & Safety in this place, to whose Consideration Your Excellency, by letter dated the 27th of Novr last was pleased to refer the affair of one Denny, and his captur’d Vessel & Cargo; having on the first of December transmitted to You, Their Proceedings relative thereto; beg leave now to report further—that (having notified all Persons concern’d) after a full hearing & careful Examination & Enquiry

of the several Evidences before us, (consisting of People on Board said Vessel when Taken, and of the neighbours suppos’d best acquainted with the Character of Sd Denny and one Buddington who, for some Reasons weare suspected of being toryistical) cannot Find that Either of them have adopted or pursued any measure really inimical to America, or in any thing acted a Part so obnoxious, but that, they, upon paying the necessary and Occasional Charges might without further Delay or Trouble have said Vessel & Cargo Restor’d to them—unless the mere Act of Sd Denny’s availing himself, & being Possess’d of the inclosed Certificate & Clearance, when taken, should be deem’d a Sufficient Bar in the Way; relative to which, the Bearer is desir’d to wait and Receive Your Excellencys Resolution & Commands—from Your Most obedient humble servant

By order of the Committee
Joseph Denison Chairman

